 
Exhibit 10.1
 
Freddie Mac Letterhead [f71166fmltr2c.gif]

      Date   To August 13, 2009   Bruce M. Witherell       From     Charles E.
Haldeman           Subject     Your Compensation as Chief Executive Officer


 
On behalf of the Compensation Committee (“Committee”) of Freddie Mac’s Board of
Directors (“Board”), this memorandum sets forth Freddie Mac’s agreement to
employ you as its Chief Operating Officer, effective no later than September 14,
2009, pursuant to the terms and conditions set forth herein. The terms and
conditions set forth herein supersede any previous communications you may have
had with Freddie Mac, the Federal Housing Finance Agency (“FHFA”), or the
Department of the Treasury.
 
As you are aware, there is substantial uncertainty regarding executive
compensation practices in the financial services industry as a result of
numerous government actions and the recently issued regulations. Our regulator,
the FHFA, is working diligently with the Department of the Treasury to provide
us with guidance on the impact of the new regulations on Freddie Mac’s
compensation programs. Until FHFA and the Department of the Treasury are able to
provide us with greater clarity, we are not able to make an offer with respect
to several elements of what we would expect to comprise your total compensation
package.
 
Nevertheless, we want to make you the offer outlined in this memorandum with the
understanding that once FHFA provides final guidance regarding the structure of
executive compensation it is our intention to structure a compensation package
consistent with compensation being offered to chief operating officers at our
major competitors. The terms and conditions in this letter have been approved by
the Compensation Committee (the “Committee”) of Freddie Mac’s Board of Directors
and James D. Lockhart, the Federal Housing Finance Agency’s Director, who has
also consulted with the Department of the Treasury.
 
As Freddie Mac’s Chief Operating Officer, you shall report to me, Freddie Mac’s
Chief Executive Officer, or my successor, and have the same status, privileges,
and responsibilities normally inherent in such capacity in corporations of
similar size and character. You shall also perform such additional duties as the
Board may from time to time reasonably assign to you.
 
During your employment as Chief Operating Officer, you agree to devote
substantially your full time, attention, and energies to Freddie Mac’s business,
and to not be engaged in any





--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 2 of 17
 
other business activity, whether or not such business activity is pursued for
gain, profit, or other pecuniary advantage, other than service on outside Boards
as approved by the Committee. This restriction shall not prevent you from
devoting a reasonable amount of time to charitable or public interest activities
or from making passive investments of your assets in such form or manner as you
desire, consistent with Freddie Mac’s Personal Securities Investments Policy.
 
Please review and confirm that such terms and conditions conform to your
understanding by returning to Paul George, Freddie Mac’s Executive
Vice-President of Human Resources and Corporate Services, a signed copy of this
memorandum.
 

I.   Compensation

 
Freddie Mac agrees to pay you the following:
 
A. Base Salary
 
Your annualized base salary shall be no less than $700,000 and will be paid
subject to Freddie Mac’s executive compensation plans, practices and policies in
effect as of the date of payment. Subject to approval by FHFA after consulting
with the Department of the Treasury, the Committee has the discretion to
determine whether to implement a salary increase.
 
If you terminate your employment with Freddie Mac at any time for any reason,
your salary will terminate as of the date your employment terminates.
 
B. Additional Incentive Opportunity
 
To the extent permitted by FHFA and after we receive clarification on the above
referenced regulatory actions impacting executive compensation, we would propose
to provide you with a short-term and long-term target incentive opportunity that
when added to your base salary would be consistent with the level of
compensation provided by our major competitors.
 
Once established, your short-term target incentive opportunity for 2009 will be
pro-rated based on your date of hire. Your long-term incentive opportunity for
2009 will be pro-rated based on the maximum number of whole months that you can
work during the long-term incentive’s performance period(s).
 
The actual dollar amount of the incentive opportunity you receive shall be
determined in the sole discretion of the Committee, subject to approval by FHFA
after consulting with the Department of the Treasury, as appropriate, and may be
based on an assessment of performance against your individual objectives, as
well as company and division performance against Freddie Mac’s annual corporate
Scorecard.





--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 3 of 17
 

II.   Relocation Benefit

 
You shall receive the relocation benefit consistent with the Company’s executive
relocation package.
 
In lieu of the 90-day temporary living program provided under our standard
executive relocation benefits, you will be provided with no more than nine
months of temporary lodging for you and your family at a local apartment and
reimbursement for reasonable commuting and necessary living expenses.
 
In addition to the benefits provided under our standard executive relocation
program, you will be reimbursed for travel to/from the Washington D.C. area and
your current residence during the temporary lodging period. Each member of your
immediate family may make a single trip every three weeks during the temporary
living period to/from the Washington D.C. area and your current residence for
which you will be reimbursed.
 
The Company will not provide a gross-up of any relocation expenses regardless of
whether the benefit is provided on an exception basis or pursuant to the
Company’s normal executive relocation benefit.
 

III.   Other Benefits

 
You will be eligible to participate in all employee benefit plans offered to
Freddie Mac’s senior executive officers (as may be modified or terminated from
time to time by Freddie Mac in its sole discretion) pursuant to the terms set
forth in the applicable plan. In summary, our benefit plans consist of the
following:
 

  •  Health and Welfare — Competitive and flexible medical benefits program for
you and your eligible dependants with several options to choose from. Dental and
vision coverage for you and your dependants that covers a wide variety of
services.     •  Thrift/401(k) Savings Plan — You will be able to contribute on
a pre-tax basis and Freddie Mac will begin matching a portion of your
contributions — based on years of service — up to 6% of pay. This plan also
includes a Company annual discretionary contribution called the “Basic
Contribution”, which is in addition to the matching contribution and is based on
a defined formula with a five year vesting schedule.     •  Pension Plan —
Provides benefits based on a formula that takes into account your age, salary,
and years of service. The formula is, in summary, 1% x Highest Average Monthly
Pay for a Consecutive 36 Month Period x Years of Service. You will vest in this
benefit after five-years of service. Benefits are normally paid out in the form
of a monthly annuity beginning at age 65.     •  Supplemental Executive
Retirement Plan (SERP) — An unfunded non-qualified plan for officers intended to
make up for employer provided contributions and/or benefits under





--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 4 of 17
 

      the Pension Plan and Thrift/401(k) Savings Plan that are capped due to
Internal Revenue Code limitations.

 

  •   Income Protection — Provides short-term disability and long-term
disability income protection, life insurance, accidental death and personal loss
insurance, and business travel accident coverage.

 
Under a separate cover we are sending details of our employee benefit plans. As
a new employee, when you first become eligible for benefits, you may select the
plans that best meet your needs and those of your family by logging on to
http://netbenefits.fidelity.com. Shortly after your start date, you will receive
an email from the “Benefits Center” instructing you to log on to Fidelity
NetBenefits to make your benefits elections.
 
You will not receive any information at your home address. Your enrollment
window is 30 days. During Orientation, our flexible benefits program and
information about enrollment, will be explained in greater detail. Please visit
our new hire website, Step Inside,
http://www.freddiemac.com/careers/stepinside/, for information about working at
Freddie Mac.
 

IV.   Vacation

 
As an officer, you are eligible to accrue up to 20 days of core vacation during
your first calendar year of employment. This equates to 6.46 hours each pay
period; you begin accruing vacation starting your first complete pay period.
 
Starting in 2010 (your second calendar year of employment), you will have the
opportunity to continue to accrue 20 days vacation during each calendar year.
You will be provided more information following your start of employment.
 

V.   Compensation In the Event of Termination

 
In the event that Freddie Mac terminates your employment for reasons other than
“Cause” (as defined in Attachment A hereto), then Freddie Mac will provide you
with severance pay and other benefits in an amount equal to that provided to
Freddie Mac’s senior executive officers pursuant to the terms of an applicable
severance policy in effect as of the date of your termination of employment.
 
In the event that Freddie Mac terminates your employment for any reason or you
voluntarily terminate your employment, then Freddie Mac will provide you with
any earned but unpaid base salary (that is paid semi-monthly in cash) through
the date of termination, any accrued but unpaid vacation through the date of
termination, and any reasonable business expenses incurred through the date of
termination.
 
In the event that any compensation or benefit to be provided pursuant to the
terms of this Paragraph V constitutes nonqualified deferred compensation subject
to section 409A of the Internal Revenue Code, then any payment of such
compensation or benefit shall be delayed





--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 5 of 17
 
to the extent necessary to comply with Internal Revenue Code section
409A(a)(2)(B)(i) and accompanying Treasury regulations and other applicable
Treasury or Internal Revenue Service guidance.
 
Your employment shall be deemed terminated within the meaning of Paragraph V in
the event you for any reason other than “Cause” (as defined in Attachment A
hereto) no longer serve as the Chief Operating Officer, your responsibilities as
Chief Operating Officer are materially diminished, or your base salary is
reduced.
 

VI.   Restrictive Covenant Agreement

 
The terms of compensation provided in this memorandum are contingent on your
agreement to be bound by the terms of the enclosed Restrictive Covenant
Agreement, which you must sign and return together with a signed copy of this
memorandum. It is included as Attachment B.
 

VII.   Recapture Agreement

 
The terms of compensation provided in this memorandum are contingent on your
agreement to be bound by the terms of the enclosed Recapture Agreement, which
you must sign and return together with a signed copy of this memorandum. It is
included as Attachment C.
 

VIII.   Escrow Agreement

 
You acknowledge that payments of compensation and benefits, including any
termination of employment payment pursuant to Paragraph V, are subject to escrow
in the event prior to the first anniversary of the termination of your
employment for any reason FHFA files a Notice of Charges alleging misconduct by
you that was knowing and caused or would be likely to cause a substantial loss
to Freddie Mac and directs the company to escrow compensation and benefits that
otherwise may be paid to you. In the event it is subsequently determined that no
misconduct occurred, the amount placed in escrow shall be paid to you, plus
reasonable interest for the period of escrow.
 

IX.   Indemnification Agreement

 
Freddie Mac agrees to enter into an indemnification agreement with you that has
terms and conditions consistent with those provided to all other executive
officers of the Company.
 

X.   Assignment by Freddie Mac

 
This Agreement is binding upon and shall inure to the benefit of the Company’s
successors and assigns. The Company may assign this Agreement in connection with
a merger, consolidation, assignment, sale, operation of law, or other
disposition of substantially all of its





--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 6 of 17
 
assets or business, without the consent of Employee, provided the assignee
acknowledges that the Agreement is binding upon it. This Agreement may not be
assigned by Employee.
 

XI.   FHFA Approval

 
Notwithstanding FHFA’s approval of the terms and conditions of compensation
provided herein, including compensation to be paid to you in the event of the
termination of your employment, you acknowledge and understand that such
approval is subject to reassessment. If a severance triggering event were to
occur, any future payout would be subject to the review and approval of the
Director of the FHFA at that time.
 

XII.   Reservation of Rights

 
This memorandum is not intended, nor shall it be interpreted, to constitute a
contract of employment for a specified duration, and each of you and Freddie Mac
retain the discretion to terminate the employment relationship at any time for
any lawful reason.
 
During the course of your review of this memorandum, Freddie Mac expects that
you have had the opportunity to consult and receive assistance from appropriate
advisors, including legal, tax, and financial advisors.
 
This memorandum shall be construed, and the rights and obligations herein
determined, exclusively in accordance with the substantive law of the
Commonwealth of Virginia, excluding provisions of Virginia law concerning
choice-of-law that would result in the law of any state other than Virginia
being applied.
 
 

     
/s/  Charles E. Haldeman
  August 17, 2009       Charles E. Haldeman   Date Chief Executive Officer    


 
I agree to the terms of this memorandum, which includes Attachments A, B, and C.
 
 

     
/s/  Bruce M. Witherell
  August 17, 2009       Bruce M. Witherell   Date


 
 
Attachments





--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 7 of 17
 
ATTACHMENT A
TO
August 13, 2009 MEMORANDUM TO BRUCE M. WITHERELL
 
Definition of “Cause”
 
 
For the purposes of the memorandum agreement, “Cause” shall mean the occurrence
of one or more of the following:
 
(i) You commit a felony or any crime involving moral turpitude;
 
(ii) In carrying out your duties, you engage in conduct that constitutes gross
neglect or gross misconduct or any material violation of applicable Freddie Mac
rule or policy, including any policy relating to investment by Freddie Mac
employees in securities, the violation of which amounts to gross neglect or
gross misconduct;
 
(iii) You materially breach any provision of this memorandum agreement; or
 
(iv) Any other willful or malicious misconduct on your part that is
substantially injurious to Freddie Mac.
 
In each case, “Cause” shall not exist unless and until Freddie Mac has delivered
to you a copy of a resolution duly adopted by a majority of the entire Board of
Directors at a meeting of the Board of Directors called and held for such
purpose (after reasonable notice to you and an opportunity for you, together
with counsel, to be heard before the Board of Directors), finding that in the
good faith opinion of the Board an event set forth in subclauses (i), (ii),
(iii) or (iv) has occurred.
 
In the case of an event set forth in subclauses (ii) or (iii), if Freddie Mac in
its sole discretion determines that remedial action is appropriate and feasible,
Freddie Mac will provide you with a reasonable opportunity to take such action
(i.e., not to be unreasonably withheld), and “Cause” shall not exist if you make
a good faith effort to remedy the event.
 
During the period commencing on the date Freddie Mac notifies you that it
intends to call a meeting of the Board of Directors to terminate your employment
for “Cause” pursuant to this memorandum agreement, Freddie Mac may reduce your
responsibilities and duties and any such reduction or diminishment in your
responsibilities and duties during such period shall not constitute the
termination of your employment.





--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 8 of 17
 
Attachment B
 
RESTRICTIVE COVENANT AND CONFIDENTIALITY AGREEMENT
 
In exchange for the mutual promises and consideration set forth below, this
Restrictive Covenant and Confidentiality Agreement (“Agreement”) is entered into
by and between the Federal Home Loan Mortgage Corporation (“Freddie Mac” or
“Company”) and Bruce M. Witherell (“Executive”), effective on the date the
Executive assigns a personal signature to this agreement.
 

I.       Definitions

 
The following terms shall have the meanings indicated when used in this
Agreement.
 
A.      Prohibited Competition: Considering offers of employment from, seeking
or accepting employment with, directly or indirectly providing professional
services to, becoming a director of, or being an investor (representing more
than a five (5) percent equity interest) in, (i) Fannie Mae (ii) all Federal
Home Loan Banks (including the Office of Finance); and (iii) such other entities
to which the Executive and the Company may agree in writing from time-to-time.
 
B.      Confidential Information: Information or materials in written, oral,
magnetic, digital, computer, photographic, optical, electronic, or other form,
whether now existing or developed or created during the period of Executive’s
employment with Freddie Mac, that constitutes trade secrets and/or proprietary
or confidential information. This information includes, but is not limited to:
(i) all information marked Proprietary or Confidential; (ii) information
concerning the components, capabilities, and attributes of Freddie Mac’s
business plans, methods, and strategies; (iii) information relating to tactics,
plans, or strategies concerning shareholders, investors, pricing, investment,
marketing, sales, trading, funding, hedging, modeling, sales and risk
management; (iv) financial or tax information and analyses, including but not
limited to, information concerning Freddie Mac’s capital structure and tax or
financial planning; (v) confidential information about Freddie Mac’s customers,
borrowers, employees, or others; (vi) pricing and quoting information, policies,
procedures, and practices; (vii) confidential customer lists; (viii) proprietary
algorithms; (ix) confidential contract terms; (x) confidential information
concerning Freddie Mac’s policies, procedures, and practices or the way in which
Freddie Mac does business; (xi) proprietary or confidential data bases,
including their structure and content; (xii) proprietary Freddie Mac business
software, including its design, specifications and documentation;
(xiii) information about Freddie Mac products, programs, and services which has
not yet been made public; (xiv) confidential information about Freddie Mac’s
dealings with third parties, including dealers, customers, vendors, and
regulators; and/or (xv) confidential information belonging to third parties to
which Executive received access in connection with Executive’s employment with
Freddie Mac. Confidential Information does not include general skills,
experience, or knowledge acquired in connection with Executive’s employment with
Freddie Mac that otherwise are generally known to the public or within the
industry or trade in which Freddie Mac operates.





--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 9 of 17
 
C.      Severance: Cash compensation paid pursuant to Freddie Mac’s Severance
Policy.
 
D.      Severance Policy: Freddie Mac Policy 3-254.1 (Severance — Officers), or
any subsequent and superceding severance policy.
 
II.      Non-Competition
 
Executive recognizes that as a result of Executive’s employment with Freddie
Mac, Executive has access to and knowledge of critically sensitive Confidential
Information, the improper disclosure or use of which would result in grave
competitive harm to Freddie Mac. Therefore, Executive agrees that during
Executive’s employment with Freddie Mac and for twenty-four (24) months
immediately following termination of Executive’s employment for any reason,
Executive shall not engage in Prohibited Competition. Executive acknowledges and
agrees that this covenant has unique, substantial and immeasurable value to
Freddie Mac, that Executive has sufficient skills to provide a livelihood for
Executive while this covenant remains in force, and that this covenant will not
interfere with Executive’s ability to work consistent with Executive’s
experience, training and education. This non-competition covenant applies
regardless of whether Executive’s employment is terminated by Executive, by
Freddie Mac, or by a joint decision.
 
III.      Non-Solicitation and Non-Recruitment
 
During Executive’s employment with Freddie Mac and for a period of twelve
(12) months after Executive’s termination of employment for any reason,
Executive shall not directly or indirectly, on his own behalf of or on behalf of
any other person, corporation, partnership, firm, financial institution or other
business entity, recruit or solicit or attempt to recruit or solicit or assist
another to recruit or solicit any person (who at such time is employed as a
Freddie Mac officer (or equivalent) to cease their employment relationship with
Freddie Mac for the purpose of their being employed by or providing professional
services to any other entity or person; provided that this section shall not be
construed as a prohibition on the ability of Executive to provide a reference to
any person or entity with which Executive has no affiliation provide the Freddie
Mac employee has notified Freddie Mac of their intent to terminated their
employment with Freddie Mac.
 

IV.       Treatment of Confidential Information

 
A.      Non-Disclosure. Executive recognizes that Freddie Mac is engaged in an
extremely competitive business and that, in the course of performing Executive’s
job duties, Executive will have access to and gain knowledge about Confidential
Information. Executive further recognizes the importance of carefully protecting
this Confidential Information in order for Freddie Mac to compete successfully.
Therefore, Executive agrees that Executive will neither divulge Confidential
Information to any persons, including to other Freddie Mac employees who do not
have a Freddie Mac business-related need to know, nor make use of the





--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 10 of 17
 
Confidential Information for the Executive’s own benefit or for the benefit of
anyone else other than Freddie Mac. Executive further agrees to take all
reasonable precautions to prevent the disclosure of Confidential Information to
unauthorized persons or entities, and to comply with all Company policies,
procedures, and instructions regarding the treatment of such information.
 
B.      Return of Materials. Executive agrees that upon termination of
Executive’s employment with Freddie Mac for any reason whatsoever, Executive
will deliver to Executive’s immediate supervisor all tangible materials
embodying Confidential Information, including, but not limited to, any
documentation, records, listings, notes, files, data, sketches, memoranda,
models, accounts, reference materials, samples, machine-readable media, computer
disks, tapes, and equipment which in any way relate to Confidential Information,
whether developed by Executive or not. Executive further agrees not to retain
any copies of any materials embodying Confidential Information.
 
C.      Post-Termination Obligations. Executive agrees that after the
termination of Executive’s employment for any reason, Executive will not use in
any way whatsoever, nor disclose any Confidential Information learned or
obtained in connection with Executive’s employment with Freddie Mac without
first obtaining the written permission of the Executive Vice President of Human
Resources of Freddie Mac. Executive further agrees that, in order to assure the
continued confidentiality of the Confidential Information, Freddie Mac may
correspond with Executive’s future employers to advise them generally of
Executive’s exposure to and knowledge of Confidential Information, and
Executive’s obligations and responsibilities regarding the Confidential
Information. Executive understands and agrees that any such contact may include
a request for assurance and confirmation from such employer(s) that Executive
will not disclose Confidential Information to such employer(s), nor will such
employer(s) permit any use whatsoever of the Confidential Information. To enable
Freddie Mac to monitor compliance with the obligations imposed by this
Agreement, Executive further agrees to inform in writing Freddie Mac’s Executive
Vice President of Human Resources of the identity of Executive’s subsequent
employer(s) and Executive’s prospective job title and responsibilities prior to
beginning employment. Executive agrees that this notice requirement shall remain
in effect for twelve (12) months following the termination of Executive’s
Freddie Mac employment.
 
D.      Ability to Enforce Agreement and Assist Government Investigations.
Nothing in this Agreement prohibits or otherwise restricts you from: (1) making
any disclosure of information required by law; (2) assisting any regulatory or
law enforcement agency or legislative body to the extent you maintain a legal
right to do so notwithstanding this Agreement; (3) filing, testifying,
participating in or otherwise assisting in a proceeding relating to the alleged
violation of any federal, state, or local law, regulation, or rule, to the
extent you maintain a legal right to do so notwithstanding this Agreement; or
(4) filing, testifying, participating in or otherwise assisting the Securities
and Exchange Commission or any other proper authority in a proceeding relating
to allegations of fraud.





--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 11 of 17
 

V.       Consideration Given to Executive

 
In exchange for agreeing to be bound by the terms, conditions, and restrictions
stated in this Agreement, Freddie Mac will provide the Executive with the
following consideration, each of which itself is adequate consideration for
Executive’s agreement to be bound by the provisions of this Agreement:
 
A.      Compensation Agreement. Freddie Mac has agreed to compensate Executive
as Chief Operating Officer pursuant to the terms and conditions set forth in the
August 13, 2009 memorandum agreement between Executive and Freddie Mac.
 
B.      Severance. In the event the Executive’s employment is terminated
pursuant to circumstances that qualify the Executive for Severance, then the
Executive shall receive Severance and other benefits in an amount equal to that
provided to Freddie Mac’s senior executive officers pursuant to the terms of an
applicable severance policy in effect as of the date of Executive’s termination
of employment provided, that Executive shall receive Severance of no less than
twelve (12) months. Executive’s receipt of Severance is contingent on any
legally required approval from the Director of the Federal Housing Finance
Agency.
 

VI.       Compliance with the Code of Conduct and Corporate Policies

 
As a Freddie Mac employee, Executive will be subject to Freddie Mac’s Code of
Conduct (“Code”) and to Corporate Policy 3-206, Personal Securities Investments
Policy (“Policy”) that, among other things, limit the investment activities of
Freddie Mac employees. Executive agrees to fully comply with the Code and the
Policy.
 
VII.      Absence of Any Conflict of Interest
 
Executive represents that Executive does not have any confidential information,
trade secrets or other proprietary information that Executive obtained as the
result of Executive’s employment with another employer that Executive will be
using in Executive’s position at Freddie Mac. Executive also represents that
Executive is not subject to any employment, confidentiality or stock grant
agreements, or any other restrictions or limitations imposed by a prior
employer, which would affect Executive’s ability to perform the duties and
responsibilities of Chief Operating Officer of Freddie Mac and that Executive
has provided Freddie Mac with copies of any such agreements or limitations so
that Freddie Mac can make an independent judgment that Executive’s employment
with Freddie Mac is not inconsistent with any of its terms.
 
Executive further agrees to be bound by, and comply fully with, his/her
obligations under the Personal Securities Investments Policy. Executive agrees
to consult with Freddie Mac’s Chief Compliance Officer as soon as practical
prior to beginning employment about any investments that Executive or a “covered
household member,” as that term is defined in the





--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 12 of 17
 
Policy, may have that may be prohibited by the Policy. Executive also agrees to
disclose prior to beginning employment any other matter or situation that may
create a conflict of interest as such term is defined in the Code.
 
In addition, prior to beginning employment, Executive agrees to disclose to
Freddie Mac’s Human Resources Division the terms of any employment,
confidentiality or stock grant agreements to which Executive may currently be
subject that may affect Executive’s future employment or recruiting activities
so that Freddie Mac may ensure that Executive’s employment by Freddie Mac and
conduct as a Freddie Mac employee are not inconsistent with any of their terms.
 
VIII.      Affect of Termination of Employment
 
In the event that your employment terminates for any reason, you agree that you
shall be deemed to have resigned, effective as of the date of such termination
of employment with Freddie Mac and from all positions, titles, duties,
authorities and responsibilities arising out of or relating to your employment,
including any directorships or fiduciary positions to which your were serving at
the request of, or appointment by, Freddie Mac. You also agree that you will
execute any such documents and take any such further steps as Freddie Mac’s
Board of Directors reasonably may ask of you to effectuate such resignations.
 

IX.       Reservation of Rights

 
Executive agrees that nothing in this Agreement constitutes a contract or
commitment by Freddie Mac to continue Executive’s employment in any job position
for any period of time, nor does anything in this Agreement limit in any way
Freddie Mac’s right to terminate Executive’s employment at any time for any
reason.
 

X.       Enforcement

 
A.      Executive acknowledges that Executive may be subject to discipline, up
to and including termination of employment, for Executive’s breach or threat of
breach of any provision of this Agreement.
 
B.      Executive agrees that irreparable injury will result to Freddie Mac’s
business interests in the event of breach or threatened breach of this
Agreement, the full extent of Freddie Mac’s damages will be impossible to
ascertain, and monetary damages will not be an adequate remedy for Freddie Mac.
Therefore, Executive agrees that in the event of a breach or threat of breach of
any provision(s) of this Agreement, Freddie Mac, in addition to any other relief
available, shall be entitled to temporary, preliminary, and permanent equitable
relief to restrain any such breach or threat of breach by Executive and all
persons acting for and/or in concert with Executive, without the necessity of
posting bond or security, which Executive expressly waives.





--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 13 of 17
 
C.      Executive agrees that each of Executive’s obligations specified in this
Agreement is a separate and independent covenant, and that all of Executive’s
obligations set forth herein shall survive any termination, for any reason, of
Executive’s Freddie Mac employment. To the extent that any provision of this
Agreement is determined by a court of competent jurisdiction to be unenforceable
because it is overbroad, that provision shall be limited and enforced to the
extent permitted by applicable law. Should any provision of this Agreement be
declared or determined by any court of competent jurisdiction to be
unenforceable or invalid under applicable law, the validity of the remaining
obligations will not be affected thereby and only the unenforceable or invalid
obligation will be deemed not to be a part of this Agreement.
 
D.      This Agreement is governed by, and will be construed in accordance with,
the laws of the Commonwealth of Virginia, without regard to its or any other
jurisdiction’s conflict-of-law provisions. Executive agrees that any action
related to or arising out of this Agreement shall be brought exclusively in the
United States District Court for the Eastern District of Virginia, and Executive
hereby irrevocably consents to personal jurisdiction and venue in such court and
to service of process by United States Mail or express courier service in any
such action.
 
E.      If any dispute(s) arise(s) between Freddie Mac and Executive with
respect to any matter which is the subject of this Agreement, the prevailing
party in such dispute(s) shall be entitled to recover from the other party all
of its costs and expenses, including its reasonable attorneys’ fees.
 
Executive has been advised to discuss all aspects of this Agreement with
Executive’s private attorney. Executive acknowledges that Executive has
carefully read and understands the terms and provisions of this Agreement and
that they are reasonable. Executive signs this Agreement voluntarily and accepts
all obligations contained in this Agreement in exchange for the consideration to
be given to Executive as outlined above, which Executive acknowledges is
adequate and satisfactory, and which Executive further acknowledges Freddie Mac
is not otherwise obligated to provide to Executive. Neither Freddie Mac nor its
agents, representatives, directors, officers or employees have made any
representations to Executive concerning the terms or effects of this Agreement,
other than those contained in this Agreement.
 
 

              By:  
    
  Date:                       Bruce M. Witherell        







--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 14 of 17
 
Attachment C
Recapture Agreement

Triggering Event   The recapture will be triggered if, at any time during the
executive’s employment with Freddie Mac (or, under certain circumstances after
termination of the executive’s employment, as described below), the Board
determines and notifies you in writing that any of the following (“Triggering
Events”) occurred:       1.   The executive has obtained a legally binding right
to bonus or incentive payment based on materially inaccurate financial
statements (which includes, but is not limited to, statements of earnings,
revenues, or gains) or any other materially inaccurate performance metric
criteria.       2.   The executive’s employment with Freddie Mac is terminated
for “cause” under subclauses (i) or (iv) as defined below or, within two years
of the termination of the executive’s employment at Freddie Mac, the Board makes
a determination that circumstances existed at the time of the executive’s
termination that would have justified termination for cause under subclauses (i)
or (iv) or the executive was later convicted of or pleaded nolo contendere to a
felony committed before the termination date and such felony resulted in
material business or reputational harm to Freddie Mac.       3.   The
executive’s employment with Freddie Mac is terminated for “cause” under
subclauses (ii) or (iii) as defined below, or within two years of the
termination of the executive’s employment at Freddie Mac, the Board makes a
determination that circumstances existed at the time of the executive’s
termination that would have justified a termination for cause under
subclauses (ii) or (iii) as defined below and that actions of the executive
resulted in material business or reputational harm to Freddie Mac.   Definition
of Cause   For purposes of this Recapture Agreement, “cause” shall mean the
occurrence of one or more of the following:           (i) The executive is
convicted of or pleads nolo contendere to a charge of a felony or any crime
involving moral turpitude;           (ii) In carrying out his duties, the
executive engages in conduct that constitutes gross neglect or gross misconduct
or any material violation of applicable Freddie Mac rule or policy, including
any

 



--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 15 of 17
 

          policy relating to investment by Freddie Mac employees in securities,
the violation of which amounts to gross neglect or gross misconduct;          
(iii) The executive materially breaches any provision of the Memorandum
Agreement dated August 13, 2009 from Charles E. Haldeman to the executive; or  
        (iv) Any other willful or malicious misconduct on the executive’s part
that is substantially injurious to Freddie Mac.       • In each case, “cause”
shall not exist unless and until Freddie Mac shall have provided: (i) 
reasonable notice to the executive setting forth Freddie Mac’s intention to make
a determination that an event set forth in subclauses (i), (ii), (iii) or
(iv) has occurred; (ii) where remedial action is appropriate and feasible, a
reasonable opportunity for the executive to take such action; (iii) an
opportunity for the executive, together with the executive’s counsel, to be
heard before the Board; and (iv) executive with a copy of a resolution duly
adopted by a majority of the entire Board of Directors at a meeting of the Board
of Directors called and held for such purpose finding that in the good faith
opinion of the Board an event set forth in subclauses (i), (ii), (iii) or
(iv) has occurred. No act or failure to act by the executive will be considered
“willful” unless it is done, or omitted to be done, by the executive in bad
faith or without reasonable belief that the executive’s action or omission was
in the best interests of Freddie Mac.

 



--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 16 of 17
 

Recapture Period   1.   In the case of the first Triggering Event, compensation
subject to recapture may include Recapture Eligible Compensation (as defined
below) paid to the Executive for up to two years prior to the Triggering Event.
      2.   In the case of the second Triggering Event, compensation subject to
recapture may include Recapture Eligible Compensation paid to the Executive for
up to two years prior to the date that the executive is terminated or subsequent
to the termination of employment.       3.   In the case of the third Triggering
Event, compensation subject to recapture may include Recapture Eligible
Compensation paid to the Executive at the time of termination of employment or
subsequent to the date of termination.     Compensation Subject to
Recapture   For purposes of this Recapture Agreement, “Recapture Eligible
Compensation” shall consist of the following:       1.   In the case of the
first Triggering Event, Recapture Eligible Compensation consists of the annual
short-term incentive (“STI”) (i.e., the annual bonus) and the annual long-term
incentives (“LTI”).       2.   In the case of the second and third Triggering
Events, Recapture Eligible Compensation consists of the annual STI, the annual
LTI and any severance benefits paid.       In the event that the executive is
terminated for cause under any of the subclauses (i), (ii), (iii) or
(iv) specified in the Definition of Cause above, the executive forfeits rights
to any future payment of annual STI, LTI or severance benefits that might
otherwise have been due pursuant to the terms of applicable plans or awards from
the date of executive’s termination forward.       With respect to any recapture
of compensation:       •   A recapture of STI or other cash paid, for such
compensation that the Board determines is subject to repayment, would require
the executive to repay the gross amount of the compensation previously paid.
Additionally, any further obligation of Freddie Mac to make payments under such
plans could be cancelled.

 



--------------------------------------------------------------------------------



 



Compensation Terms — August 13, 2009
Page 17 of 17
 

      •   A recapture of LTI or other stock-based award granted, for such awards
that the Board determines, would require the executive to repay Freddie Mac the
full fair market value of the award(s) based upon vesting date. Additionally,
any unvested and/or unexercised stock-based awards could be cancelled.       •  
Base salary paid prior to the date of the Triggering Event is not subject to
recapture.       •   The executive’s assets acquired prior to employment by
Freddie Mac or acquired from sources other than Freddie Mac directly are not
subject to recapture under this agreement. The right to recapture is not
retroactive prior to the date of employment.   Amount to be
Recaptured   The Board has discretion to determine the appropriate amount
required to be recaptured, if any, upon a Triggering Event, which is intended to
be the compensation in excess of what Freddie Mac would have paid the executive
had Freddie Mac taken into consideration the impact of the Triggering Event at
the time such compensation was awarded.       Any disputes between the executive
and Freddie Mac concerning the occurrence of a Triggering Event or the amount
subject to recapture shall be determined exclusively in accordance with the
substantive laws of the Commonwealth of Virginia, excluding provisions of the
Virginia law concerning choice-of-law that would result in the law of any state
other than Virginia being applied.

I agree to the terms of this Recapture Agreement

                  By:         Date:            Bruce M. Witherell          

 